DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 2 recites the limitation “a guide magnitude” which should be changed to “the guide magnitude” to reflect the antecedent basis of claim 13, line 12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 3 recites the limitation “the predefined threshold value”. It is unclear if this is the same as “a predetermined threshold” from claim 14, lines 2-3, or a different value altogether.
Claim 16, lines 2-3 recite “that motor torque which corresponds to the first set-point value”. However, claim 13, line 6 states that the first set-point value is “a rod torque of the stabilizer rod”, not a motor torque. It is unclear which torque is being referred to in claim 16. 
Claim 16, line 3 recites “as the predefined threshold”. As written, it is unclear if the predefined threshold is “the motor rotational speed” recited in claim 16, line 2, “that motor torque” recited in claim 16, line 2, or “the first set-point value” recited in claim 16, line 3. The claim should be restructured or rewritten to ensure clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 13, 17, 19-22 and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Illg et al. (US 2015/0094909 A1), hereinafter Illg.
Regarding claim 13, Illg discloses (Fig. 1-2) a method for active roll stabilization of a vehicle (Abstract) by a roll stabilizer 2 (Fig. 1) that has a stabilizer rod 6, 10, a stabilizer housing (Fig. 1; housing holding actuator 16), and a stabilizer motor 16, arranged inside the stabilizer housing (Fig. 1), a first end of the stabilizer rod 6, 10 is connected to a wheel of the vehicle (Para. [0048], wheel is arranged at outside end of each rod) and a second end thereof is mounted to be rotated by the stabilizer motor 16 (Fig. 1; Para. [0046]), the method comprising:
obtaining a first set-point value 68 of a rod torque of the stabilizer rod 6, 10 (Fig. 2; Para. [0059] & [0061]);
obtaining a second set-point value 80 of a motor rotation angle of the stabilizer motor 16 (Fig. 2; Para. [0061] - [0062]);
limiting the second set-point value 80 based on at least one of an absolute value and a gradient of the first set-point value 68 (Para. [0061]; the second set-point value 80 is dependent on the first set-point value 68); and
inputting the second set-point value 80 into a control sequence 61 as a guide magnitude (Fig. 2; second set-point value 80 is fed into angle control module 54, rotational speed pilot control module 60 and power pilot control module 62).

Regarding claim 17, Illg further discloses entering the limited second set-point value 80 into the control sequence 61 as the guide magnitude (Fig. 2; second set-point value 80 is entered into angle control module 54, rotational speed pilot control module 60 and power pilot control module 62).

Regarding claim 19, Illg further discloses a regulating device 20 for active roll stabilization of a vehicle by an active roll stabilizer 2, wherein the regulating device 20 is designed to carry out the method according to claim 13 (Fig. 1; Para. [0047]).

Regarding claim 20, Illg further discloses an active roll stabilizer (Abstract) comprising a stabilizer rod 6, 10 (Fig. 1), a stabilizer housing (Fig. 1; housing holding actuator 16), and a stabilizer motor 16, arranged inside the stabilizer housing (Fig. 1), such that a first end of the stabilizer rod 6, 10 is connected to a wheel of the vehicle (Para. [0048], wheel is arranged at outside end of each rod) and a second end of the stabilizer rod 6, 10 is mounted to be rotated by the stabilizer motor 16 (Fig. 1; Para. [0046]), and the roll stabilizer further comprising a regulating device 20 according to claim 19 (Fig. 1).

Regarding claim 21, Illg further discloses a vehicle (Abstract) comprising an active roll stabilizer according to claim 20 (Fig. 1), wherein the active roll stabilizer is connected to at least one wheel of the vehicle (Para. [0048], wheel is arranged at outside end of each rod).

Regarding claim 22, Illg further discloses a computer program product (Fig. 1-2) comprising commands (Fig. 2) which, when the program is carried out by a computer 44, enable the computer to carry out the method according to claim 13 (Fig. 1-2; Para. [0051]).

Regarding claim 24, Illg further discloses a data carrier signal (Para. [0051]; signal lines) which transmits the computer program product according to claim 22 (Fig. -2; Para. [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Illg in view of Kajino (US 2010/0138108 A1).
Regarding claim 23, Illg does not explicitly disclose a computer-readable storage medium, on which the computer program product according to claim 22 is stored.
Kajino teaches (Para. [0129]) a computer-readable storage medium 175, on which a computer program product 176 for an active stabilizer system is stored.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Illg by storing the computer program product on a computer-readable storage medium as disclosed by Kajino because the storage medium can store tables and programs that allow the computer program to run (Para. [0129 of Kajino).

Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 recites the limitation “replacing the second set-point value with the predetermined threshold value if the second set-point value obtained exceeds the predefined threshold”. This limitation is not disclosed or taught by the prior art of record.
Claim 18 recites the limitation “limiting the second set-point value in the control sequence after the second set-point value is entered into the control sequence”. This limitation is not disclosed or taught by the prior art of record. The prior art of record, namely Illg, only discloses limiting the second set-point value before it is entered in the control sequence (Fig. 2; Para. [0061]), not after.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach active roll stabilizers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614